 



EXHIBIT 10.50
Amendment
20070105.006.A.001
Between
StarTek, Inc.
And
AT&T Services, Inc.

 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
AGREEMENT NO. 20070105.006.C
This Amendment, effective on the date when signed by the last Party (“Effective
Date”), and amending Agreement No. 20070105.006.C is by and between StarTek,
Inc., a Delaware corporation (“Supplier”) and AT&T Services, Inc., a Delaware
corporation (“AT&T”), each of which may be referred to in the singular as
“Party” or in the plural as “Parties.”
WITNESSETH
WHEREAS, Supplier and AT&T entered into Agreement No. 20070105.006.C, on
January 26, 2007 (the “Agreement”); and
WHEREAS, Supplier and AT&T desire to amend the Agreement as hereinafter set
forth.
Now, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

1.   Section 3.31 “Records and Audit” is hereby deleted in its entirety and
replaced with the “Examination of Supplier Records” provision shown below.

“3.31 Examination of Supplier Records
a. Right to Audit – AT&T shall have the right from time to time to audit
Supplier’s facilities, computer systems, network, processes used to support this
Agreement, information handling procedures as they relate to AT&T
information, books and records for any purpose relating to this agreement,
including, but not limited to evaluating Supplier’s compliance with and
performance under this Agreement, the adequacy of Supplier’s performance of its
obligations hereunder, and the accuracy of all expenses and other amounts
submitted to AT&T for payment. With Supplier’s prior written consent, which
consent shall not be unreasonably withheld, AT&T may bring in third parties to
assist with any such audit who are first contractually bound to maintain the
confidentiality of everything made available to them during the course of such
audit on such terms as are reasonably acceptable to Supplier.
b. Access to Information — Supplier shall cooperate reasonably in any AT&T audit
and to provide AT&T’s representatives access to personnel, network and other
facilities, books and records, and any location where Supplier maintains books
and records relating to this Agreement. AT&T’s representatives may photocopy any
books and records that pertain to this Agreement, but only if such
representatives obtain Supplier’s prior written consent with respect to each
book and record such representative proposes to photocopy, which consent shall
not be unreasonably withheld. All such photocopies shall remain the property of
Supplier and be deemed to be “Confidential Information” of Supplier pursuant to
Section 3.16 of this Agreement.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

2



--------------------------------------------------------------------------------



 



c. Cost of Audit – With respect to any audit performed pursuant to Subparagraph
a., Supplier shall bear the expense of its employees and resources involved in
such audit. AT&T shall be responsible for all other expenses (e.g., AT&T’s
employees and resources and third-party costs) with respect to any audit
performed pursuant to Subparagraph a. of this Section except in the event that:
(i) the audit reveals Supplier’s material noncompliance with or other material
breach of this Agreement; or (ii) a random sampling of invoices reveals a net
overpayment by AT&T in excess of [*] of the total amount billed in such sampling
of invoices. In the event the audit reveals either of the occurrences described
in clause (i) or clause (ii) of the immediately preceding sentence, Supplier
will promptly pay AT&T for all of AT&T’s reasonable out-of-pocket costs of such
audit. In the event the audit reveals the occurrence described in clause (ii) of
this Subsection, Supplier shall also pay AT&T interest equal to [*] per annum of
the net overpayment by AT&T.
d. Accounting and Certification — Supplier shall maintain complete and accurate
books and records relating to this Agreement, including all expenses and other
amounts submitted to AT&T for payment. Supplier shall keep its books and records
in accordance with generally accepted accounting principles.  Upon request,
Supplier shall certify as to the completeness and accuracy of its books and
records. 
e. Record Retention — Supplier shall retain all books and records relating to
all expenses and other amounts submitted to AT&T for payment for at least three
(3) years from the date such expenses or other amounts are submitted to AT&T for
payment. 
f. Audit Findings — Promptly after it receives an audit that identifies an
out-of-compliance or other issue, Supplier shall deliver to AT&T a report that
details how it plans to remedy each such issue. Supplier shall complete its
remedial actions to AT&T’s reasonable satisfaction no later than [*] after
Supplier receives the audit.”

2.   Delete Subparagraphs a, b, and f of Section 3.16 Information and replace
them with the following new Subparagraphs a, b, and f:

  a.   During the course of this Agreement, either Party (“Receiving Party”) may
receive or have access to Information owned, controlled or disclosed by the
other Party (“Disclosing Party”) that it wishes to be treated confidentially.
“Confidential Information” means any information or data disclosed by Disclosing
Party to the Recipient that (i) if in tangible form or other media that can be
converted to readable form is clearly marked as confidential, proprietary or
private when disclosed or (ii) if oral or visual, is identified as confidential,
proprietary or private when disclosed and is summarized in a writing so marked
and delivered within ten (10) days following such disclosure.     b.  
Confidential Information also includes any information, including, but not
limited to data files, customer lists, correspondence and other records, and
service availability, furnished to the Receiving Party orally, visually or in
writing under or in contemplation of this Agreement, or to which Receiving Party
has access through performance of this Agreement including, without limitation,
information maintained pursuant to Section, Retention of Records of Appendix F
attached hereto.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

3



--------------------------------------------------------------------------------



 



  f.   Each Party agrees that an impending or existing violation of these
confidentiality provisions would cause the Disclosing Party irreparable injury
for which it would have no adequate remedy at law, and agree that the Disclosing
Party shall be entitled to seek immediate injunctive relief prohibiting such
violation, in addition to any other rights and remedies available to it.

The terms and conditions of Agreement No. 20070105.006.C in all other respects
remain unmodified and in full force and effect.
IN WITNESS WHEREOF, the Parties have caused this Amendment to Agreement No.
20070105.006.C to be executed, which may be in duplicate counterparts, each of
which will be deemed to be an original instrument, as of the date the last Party
signs.

              StarTek, Inc.   AT&T Services, Inc.
 
           
By:
  /s/ Patrick M. Hayes   By:   /s/ Richard Steadman
 
           
 
            Printed Name: Patrick M. Hayes   Printed Name: Richard Steadman
 
            Title: COO   Title: Director
 
            Date: 31 Oct 07   Date: 18 October 2007

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

4